Citation Nr: 1242947	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chronic uveitis of the right eye with secondary glaucoma prior to December 8, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for chronic uveitis of the right eye with secondary glaucoma from December 8, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for a renal disorder, to include diabetic nephropathy.

7.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Lastly, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.




FINDINGS OF FACT

1.  Prior to December 8, 2008, the Veteran had central vision acuity impairment with right eye mild peripheral constriction and inferotemporal scotoma of about 8 degrees with remaining central visual field of about 32 degrees in the right eye and 40 degrees in the left eye; uveitis was inactive.

2.  From December 8, 2008, the Veteran had central vision acuity impairment with a moderate-severe peripheral constriction of both eyes and a remaining central visual field of 23 degrees in the right eye and 24 degrees in the left eye; uveitis was inactive.

3.  Right lower extremity peripheral neuropathy is wholly sensory in nature.

4.  Left lower extremity peripheral neuropathy is wholly sensory in nature.

5.  The Veteran's diabetes mellitus is managed with oral medication, insulin, and restricted diet; it does not require regulation of activities.

6.  A renal disorder, to include diabetic nephropathy, has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  Prior to December 8, 2008, the criteria for an evaluation in excess of 30 percent for uveitis of the right eye with secondary glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a including Diagnostic Code 6080 (2008).

2.  From December 8, 2008, the criteria for an evaluation in excess of 50 percent for uveitis of the right eye with secondary glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a including Diagnostic Code 6080 (2008).
3.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).

4.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).

5.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

6.  The criteria for the establishment of service connection for renal insufficiency are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claims for increase and service connection in April 2007.  VA provided a fully adequate VCAA notice letter dated in June 2007as to these claims.  All required notice was completed prior to the initial adjudication of the claim on appeal.

It is noted that VA supplemented the original notice in an October 2008 letter that advised the Veteran of how VA determines the disability rating and provided him with the diagnostic criteria for uveitis, diabetes mellitus and peripheral neuropathy.  See Vasquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

VA has also satisfied its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained all relevant medical records and associated these with the claims files.  VA afforded the Veteran adequate VA medical examinations in response to the claims herein decided.  The examinations describe the disabilities in sufficient detail so that the Board may make a fully informed decision.  Therefore, the reports of examination are adequate.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Green v. Derwinski, 1 Vet.App. 121 (1991).  Furthermore, the adequacy of VA examinations has not been challenged by either the Veteran or his representative.

VA further provided him with the opportunity to appear for a hearing and present testimony in support of his claims.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluations of Service-Connected Disabilities

The Veteran seeks higher evaluations for chronic uveitis with secondary glaucoma, diabetes mellitus with erectile dysfunction, and bilateral peripheral neuropathy of the lower extremities

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Uveitis of the Right Eye with Secondary Glaucoma

The Veteran's eye disability is rated under Diagnostic Code 6000-6080.  38 C.F.R. § 4.84a (2008).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The Veteran filed his claim for increase in April 2007.  At that time, his eye disability was rated at the 20 percent disability level.  In March 2010, the RO assigned a 30 percent evaluation effective from April 20, 2007, and a 50 percent evaluation effective from December 8, 2008, for uveitis of the right eye with secondary glaucoma.

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by the VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  To whatever extent the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

Uveitis is rated under Diagnostic Code 6000 which provides that that this disability, in its chronic form is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6000 (2008).  Diagnostic Code 6080 contemplates visual field impairment.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

Eye impairment is rated on the basis of impairment of central visual acuity.  Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 (2008) provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2008), ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.
Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Under the current criteria, the Veteran's right eye disability is rated based on visual impairment or incapacitating episodes, whichever results in a higher evaluation.

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2011).

Diagnostic Code 6013 contemplates open-angle glaucoma and the Veteran's right eye disability has been captioned to include glaucoma.  Diagnostic Code 6013 provides a minimum 10 percent evaluation if continuous medication is used and directs the rater to evaluate glaucoma based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6013.

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800). 38 C.F.R. § 4.75(d).

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

Background and Analysis

VA eye examinations were conducted in 2007, 2009, and 2011.  The Veteran denied eye surgeries and trauma.  There was no evidence of diabetic retinopathy.  Active uveitis of the right eye was not found at these examinations, but there was evidence of chronic open angle glaucoma of both eyes with some loss of peripheral vision.  The Veteran denied ocular pain, but reported intermittent inflammation of the right eye.

Report of VA eye examination dated in November 2007 reflects diagnoses for refractive error (myopia, hypermetropia, astigmatism, and presbyopia); evidence of inactive right eye anterior uveitis; bilateral senile cataracts; and glaucoma.  It was noted that loss of vision, including cataracts was not caused by or a result of service-connected diabetes mellitus.  Corrected visual acuity was 20/25 +2 for the right eye and 20/15 for the left eye.  Goldmann perimeter testing dated in October 2007 showed right eye mild peripheral constriction and inferotemporal scotoma of about 8 degrees with remaining central visual field of about 32 degrees of the right eye and 40 degrees in the left eye.  The examiner commented that the loss of right eye central vision is caused by or a result of anterior uveitis; whereas, the loss of left eye central vision is caused by or a result of senile cataract and refractive error.  The loss of peripheral vision was cased by or a result of glaucoma.

Report of VA (diabetes mellitus) examination dated in October 2009 reflects that "there is evidence of active non-granulomatous uveitis in the right eye at this moment;" glaucoma with more severe loss of peripheral vision in the right eye; and refractive error.

Report of VA eye examination dated in October 2009 reflects diagnoses for refractive error (myopia, hypermetropia, astigmatism, and presbyopia); evidence of inactive right eye anterior uveitis; bilateral senile cataracts; and open angle glaucoma.  It was noted that loss of vision, including cataracts was not caused by or a result of service-connected diabetes mellitus.  Corrected visual acuity was 20/30 -2 for the right eye and 20/20 +2 for the left eye.  Goldmann perimeter testing dated in October 2009 showed moderate-severe peripheral constriction of both eyes with remaining central visual field of 23 degrees in the right eye and 24 degrees in the left eye.

Report of VA eye examination dated in April 2011 reflects diagnoses for refractive error (myopia, hypermetropia, astigmatism, and presbyopia) with stable central visual acuity as compared to the October 2009 examination; evidence of inactive right eye anterior uveitis; bilateral senile cataracts; and open angle bilateral glaucoma.  Corrected visual acuity was 20/30 -1 for the right eye and 20/20 for the left eye.  Goldmann perimeter testing dated in April 2011 showed mild- moderate peripheral constriction of the right eye with remaining central visual field of 34 degrees, and moderate peripheral constriction of the left eye with remaining central visual field of 28 degrees.

A July 2011 VA medical opinion addressed the impact of the Veteran's vision impairment on his ability to work.  The previous medical findings were reiterated.
The Board has carefully reviewed the evidence of record.  For the period prior to December 8, 2008, the Board finds that the Veteran's right eye disability with secondary glaucoma does not more nearly reflect the criteria for the next higher rating and that it more closely resembles the rating criteria for a 30 percent evaluation.  38 C.F.R. § 4.7.  Prior to December 8, 2008, the Goldman findings show that there was bilateral peripheral constriction of at worst between 45 degrees and 30 degrees of central vision.

For the period from December 8, 2008, the Board finds that the Veteran's right eye disability with secondary glaucoma does not more nearly reflect the criteria for the next higher rating and that it more closely resembles the rating criteria for a 50 percent evaluation.  38 C.F.R. § 4.7.  From to December 8, 2008, the Goldman findings show that there was bilateral peripheral constriction at worst of between 30 degrees and 15 degrees of central vision.  Notably, on the most recent VA eye examination in April 2011, bilateral peripheral constriction had improved to 34 degrees for the right eye and 28 degrees for the left eye.

The Veteran's service-connected uveitis of the right eye with secondary glaucoma does not meet the schedular criteria for a higher rating before or after December 8, 2008.  The Board acknowledges the Veteran's request for a separate disability rating for glaucoma.  However, the Veteran is rated under the criteria in effect prior to December 10, 2008, which does not provide for separate ratings.  Moreover, given that the Veteran's chronic uveitis has been inactive during the entire appeal period, there is no plausible basis to award separate disability rating for uveitis and glaucoma under either the schedular criteria applicable to claims filed before December 10, 2008, or after that date.  Furthermore, even were separate ratings feasible under the applicable schedular criteria, separate ratings are not warranted because the Veteran's uveitis and glaucoma are both rated on the basis of impaired visual acuity and active uveitis is not shown.  The Board acknowledges that on VA diabetes mellitus examination in 2009, the examiner reported the presence of active uveitis of the right eye, however, on VA eye examination in 2009, the trained eye examiner found that uveitis was inactive.  The Board assigns greater probative value to the findings shown on the VA eye examination in 2009, rather than the VA diabetes mellitus examination in 2009, as this was based on a comprehensive eye examination that reflects appropriate tests and findings.

The Board has considered whether there are any other potentially applicable provisions of the rating schedule that could afford the Veteran a higher rating for either the prior to December 8, 2008, or thereafter.  However, the Board finds no basis for a higher rating under any other provision.  The Board notes that neither the lay nor the medical evidence reflects incapacitating episodes of uveitis.

To the extent that the Veteran reports that his eye impairment is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible.  However, far more probative of the degree of the disability are the results of the vision testing prepared by skilled professionals since the schedular criteria are predicated on relevant findings for loss of visual acuity or loss of field of vision rather than subjective reports of severity of vision impairment.  In essence, lay statements are of limited probative value.  As indicated above, ratings of visual impairment essentially involve the mechanical application of the rating criteria to the medical findings.

Accordingly, the claim for increase prior to and from December 8, 2008, is denied.  There is no basis to further stage the rating.  Hart, supra.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Peripheral Neuropathy 

The Veteran seeks an increased evaluation for peripheral neuropathy of the lower extremities, each currently evaluated as 10 percent disabling under Diagnostic Code 8520.

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; a 20 percent disability evaluation is warranted for incomplete paralysis that is moderate; a 40 percent disability evaluation is warranted for incomplete paralysis that is moderately severe; and a 60 percent disability evaluation is warranted for incomplete paralysis that is severe, with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all of the evidence to ensure that a decision is equitable and just.  38 C.F.R. § 4.6.

The term "incomplete paralysis"' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating for peripheral neuropathy of the right and left lower extremities.  The lay and medical evidence of record more closely resemble the criteria for a 10 percent rating and do not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7.

Report of VA examination dated in October 2007 reflects normal Babinski reflex, gait, and balance.

Report of VA examination dated in November 2009 reflects no specific complaints except for numbness of the lower extremities.  There was normal gait and balance.  Motor exam showed 5/5 muscle strength, bilaterally.  Sensory examination showed absent vibration, decreased pain, and decreased light touch, but normal position sense.  The diagnosis was peripheral neuropathy of the lower extremities without a motor component due to diabetes mellitus.  There was neuritis, but no paralysis or neuralgia.  The examiner stated that this disorder had no significant effects on occupation.  This disorder had a mild impact on the Veteran's performing chores, shopping, exercise and recreation; a moderate effect on recreational activities; and the disorder had no effect on feeding, bathing, dressing, toileting, and grooming.

Report of VA general medical examination dated in May 2011 reflects normal coordination, reflexes (knee, ankle, and plantar), and muscle tone.  Sensory exam was normal; there were no dysesthesias. Motor examination (active movement against full resistance) was normal; there was no muscle atrophy.

Private medical evidence submitted in support of the claim reflects that the Veteran was followed for diabetes mellitus, but did not indicate that he had been treated for peripheral neuropathy of either lower extremity.

Based on the Veteran's complaints and the neurologic findings, the Board finds the evidence of record shows that the Veteran's peripheral neuropathy disability of the right and left lower extremities is wholly sensory in nature.  This coupled with the findings for normal gait, coordination, and balance, more nearly reflect the criteria for a 10 percent evaluation for each lower extremity.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher rating.  38 C.F.R. § 4.7.

To the extent that the Veteran suggests that his impairment is worse than evaluated, the Board has considered his statements.  They are competent and credible, but do not support alone or in conjunction with the medical evidence a higher evaluation for peripheral neuropathy of the lower extremities.  Furthermore, far more probative of the degree of the disability are the findings obtained by skilled, neutral medical professionals as they were obtained after evaluating the Veteran and review of the claims files.

Accordingly, the claims for increase for peripheral neuropathy of the right and left lower extremities are denied.  There is no basis to stage either rating as there is no distinct period of time during which the criteria for a higher rating were met.  Hart, supra.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
3.  Diabetes Mellitus with Erectile Dysfunction

The Veteran seeks an evaluation in excess of the currently assigned 20 percent evaluation for diabetes mellitus.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet; a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent.  Neither the lay nor the medical evidence establishes that the Veteran's treatment regimen includes regulation of activities.

Reports of VA examination dated in October 2007 reflect complaints of worsening diabetes mellitus symptoms.  Specifically, the Veteran reported decreased vision, numbness of both hands, and impotence.  His treatment regimen was oral medication, daily insulin, and restricted diet.   The Veteran denied episodes of hypoglycemia or ketoacidosis requiring hospitalization.  The examiner stated that the Veteran was not restricted in his ability to perform strenuous activities.  The examiner noted that the Veteran had erectile dysfunction, visual symptoms, and cardiac symptoms secondary to diabetes mellitus.

Report of VA examination dated in October 2009 reflects similarly that the Veteran's diabetes mellitus was treated with oral medication, daily insulin, and restricted diet.  Again, the examiner stated that the Veteran was not restricted in his ability to perform strenuous activities

The medical evidence shows that the Veteran's activities do not need to be regulated because of his diabetes mellitus.  The regulation describes regulation of activities as avoidance of strenuous occupational and recreational activities.  VA and private treatment records are silent regarding any regulation of the Veteran's activities due to his diabetes mellitus, and the VA examiners clearly established that diabetes mellitus did not affect the Veteran's ability to perform strenuous activity.  Although the Veteran reported in October 2008 that he had trouble performing his work at the Post Office due to his diabetes mellitus, nothing in the evidence suggests regulation of activities within the meaning of the schedular criteria is required as a result of the diabetes mellitus.

The Board acknowledges that the Veteran is competent to report worsening symptoms and has considered the lay evidence in this regard.  However, the more probative evidence consists of that prepared by neutral, skilled medical professionals and such evidence does not demonstrate the medical necessity of regulation of his activities due to diabetes mellitus at any time during the appeal period.  Therefore, an evaluation in excess of 20 percent is not for application.

The issue of renal insufficiency as complications of diabetes mellitus is addressed separately below.  Also, to the extent that the Veteran has erectile dysfunction, a separate schedular evaluation is not warranted because neither the lay nor the medical evidence establishes that any of the schedular criteria for a compensable rating are met.  For the assignment of a separate compensable rating, the evidence must demonstrate removal of half or more of his penis; removal of glans; penile deformity; or complete atrophy of both testes. 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522, 7523 (2011).  An explanatory note to Diagnostic Code 7523 also directs the rater to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Here, report of genitourinary examination dated in May 2011 reflects normal penis; testes were one-half normal size-complete atrophy was not shown.  Epididymis, scrotum, and spermatic cord were normal.  The record shows that the RO awarded special monthly compensation for loss of use of a creative organ, effective from April 20, 2007.  Therefore, a separate compensable disability evaluation is not warranted for erectile dysfunction at this time.

Accordingly, the claim must be denied.  Because the Veteran's condition has been essentially unchanged during the appeal period and, at no time, did he meet the criteria for a higher disability rating, a staged disability rating is not warranted.  See Hart, supra.  There is no doubt to resolve.  Gilbert, supra.

4.  Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities herein adjudicated are specifically contemplated by the schedular criteria for each disorder.  Also, the record shows no indication that any one disability has resulted in marked interference with employment-the Veteran was employed through much of the appeal period-and none of the conditions caused frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  Service Connection for Renal Disability to Include Diabetic Nephropathy

The Veteran seeks service connection for renal insufficiency as a complication of service-connected diabetes mellitus.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a renal disorder to include diabetic nephropathy.  No kidney is currently shown, and it has not been clinically shown at any time during the pendency of this claim.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Report s of VA diabetes examination dated in October 2007 and VA genitourinary examination dated in October 2007 reflect no pathology for renal disorder.  Private medical statements show no diagnosis of or treatment for a renal disorder to include diabetic nephropathy during the pendency of this appeal.

The Board acknowledges the Veteran's report of kidney problems and having been told that his labs showed some disorder.  However, in this regard, the Board notes that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease.  In addition, the Veteran is not competent to diagnose such disability because this disability is not susceptible to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, his statements in this regard have no probative value.

Accordingly, the weight of the evidence is against the claim for service connection.  There is no doubt to resolve.  Gilbert, supra.


ORDER

An evaluation in excess of 30 percent for chronic uveitis of the right eye with secondary glaucoma prior to December 8, 2008, is denied.

An evaluation in excess of 50 percent for chronic uveitis of the right eye with secondary glaucoma from December 8, 2008, is denied.

An evaluation in excess of 20 percent for diabetes mellitus is denied.

An evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

An evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Service connection for a renal disorder, to include diabetic nephropathy, is denied.

REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, nonservice-connected disabilities and advanced age may not be considered.

In this case, the record shows the following disabilities and ratings:  Chronic uveitis of the right eye and secondary glaucoma, rated as 30 percent disabling from April 20, 2007, and as 50 percent disabling from December 8, 2008; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from November 26, 2002; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from April 20, 2007; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from April 20, 2007.  The combined disability rating is 60 percent from April 20, 2007 and 70 percent from December 8, 2008.  The Board observes that the Veteran's disabilities results from a common etiology, diabetes mellitus, and must be considered as one disability.  38 C.F.R. § 4.16(a)(1).

The record shows that the Veteran worked until December 2010 for the US Postal Service (USPS).  Report of VA examination (peripheral neuropathy) dated in October 2007 reflects that the Veteran worked for USPS in maintenance for the last 10 to 20 years and that he lost zero days from work in the last 12 months period.  The examiner reported that there were no significant effects on his occupation or usual daily activities.  Reports of VA diabetes mellitus and eye examinations dated in October 2007 and November 2007, respectively, reflect that the Veteran was employed full-time for the USPS.  At these exams, he reported missing 3 weeks of work in the last 12 months due to medical appointments, and symptoms of his diabetes mellitus.  The examiner reported that there were no significant effects on his occupation or usual daily activities.

Report of VA diabetes mellitus examination dated in October 2009 reflects that the Veteran worked full-time for the USPS and that he had lost 3 weeks of work in the last 12 months due to uncontrolled hypertension (nonservice-connected) and medical appointments.  The examiner commented that the Veteran's diabetes mellitus and complications would have a significant effect on his occupation due to decreased upper and lower extremity strength.  The Veteran stated that he could not work because he had to stop to prepare meals due to episodes of hypoglycemia and that he had muscle cramps that caused him to stop working until he obtained relief.

Report of VA general medical examination dated May 2011 reflects that the Veteran quit his job because of pressure from his supervisor due to multiple absences.  He reported that the diabetes mellitus with peripheral neuropathy of the lower extremities caused increased tardiness and absenteeism.  The examiner reported that the effect of his condition on work was lack of stamina, decreased strength, and pain.  He stated that there was no effect on his usual daily activities.  The examiner commented that the Veteran was "not unemployable" because of his service connected diabetes mellitus with peripheral neuropathy of the lower extremities and that the Veteran could perform some jobs, such as, clerical type work with reasonable accommodations.

A July 2011 VA medical opinion as to the effect of the Veteran's eye/vision disability on his ability work reflects that there was no functional impairment and that employment activities that should be limited were working with heavy machinery and as a chauffeur.  The examiner recommended an evaluation by an occupational medicine specialist if a more thorough discussion was needed.

Having carefully reviewed the evidence of record, the Board finds that remand for further evidentiary development is required.  The evidence of record is inconsistent, includes consideration of nonservice-connected disorders, and lacks any comprehensive consideration of the Veteran's service-connected disabilities in the context of employability and whether he is capable of more than marginal employment.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In that regard, in order to fairly decide the claim, the RO should supplement the record by obtaining an examination(s) which includes an opinion(s) on what effect service-connected disability has on the Veteran's ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent, outstanding treatment records and any employment from the US Postal Service.

2.  The RO or the AMC should conduct a review of the electronic file and, if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide an opinion in conjunction with the development requested herein.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folders should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  If deemed necessary to fairly decide the claim, the RO or the AMC should 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO should ensure that the record contains evidence on whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment that would produce sufficient income to be other than marginal; and, if deemed necessary to fairly decide the claim, the RO or the AMC should obtain a medical opinion from an occupational medicine specialist on his employability.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Following completion of the above development, the RO or the AMC should readjudicate the Veteran's TDIU claim.  If any the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


